Exhibit 10(d)

 

 

SUPPLEMENTAL CONTRIBUTING EMPLOYEE OWNERSHIP PLAN

As amended and restated effective October 31, 2003

 

Olin Corporation (“Olin”) hereby restates the Supplemental Contributing Employee
Ownership Plan (the “Plan” or “SCEOP”), generally effective October 31, 2003.
The Plan was originally effective as of January 1, 1990, and was amended from
time to time prior to its restatement herein. The Plan is intended to be an
unfunded, nonqualified deferred compensation plan for certain management and
highly compensated employees, as described in Section 201(2) and 301(a)(3) of
the Employee Retirement Income Security Act (“ERISA”).

 

Prior to March 1, 2001, the Olin Corporation Contributing Employee Ownership
Plan (“CEOP”) was a multiple employer plan and Arch Chemicals, Inc. (“Arch”) was
a participating employer in the CEOP. Effective as of March 1, 2001, Arch
withdrew as a participating employer from the CEOP and, effective as of the same
date, adopted its own defined contribution plan known as the Arch Chemicals,
Inc. Contributing Employee Ownership Plan (the “Arch CEOP”) to which it
transferred all account balances attributable to Arch participants in the Olin
CEOP.

 

The purpose of this Plan is to permit certain executive employees of Olin whose
contributions to the CEOP are limited under Sections 401(a)(17) of the Internal
Revenue Code of 1986 and the regulations promulgated thereunder (the “Code”),
with certain supplemental benefits to make up for such Code-imposed limitations.

 

 

ARTICLE I

DEFINITIONS AND GENERAL PROVISIONS

 

1.1  Except as otherwise provided herein, the terms defined in the CEOP are used
herein with the meanings ascribed to them in the CEOP. In addition, when used
herein, the following definitions shall apply:

 

(a)  “Arch Phantom Units” means phantom shares of the CEOP’s Arch Common Stock
Fund credited under the SCEOP.

 

(b)  “CEOP Percentage” means, with respect to a SCEOP Participant, the annual
percentage by which such Participant reduces his Maximum Eligible Compensation
on either a before-tax or after-tax basis in calculating contributions made to
the CEOP (whether as a result of elective, or automatic, enrollment); provided,
however, that if a Participant’s CEOP percentage exceeds six percent (6%), the
Participant may elect, for purposes of this Plan, to limit the CEOP percentage
used under this Plan to six percent (6%).

 

(c)  “Company” or “Olin” means Olin Corporation and its affiliated companies.



--------------------------------------------------------------------------------

(d)  “Compensation” has the same meaning as under the CEOP, except that it is
not subject to the maximum dollar limitation on compensation taken into account
for purposes of the CEOP under Section 401(a)(17) of the Code.

 

(e)  “Distribution Date” has the same meaning as that specified in the
Distribution Agreement by and between Olin Corporation and Arch Chemicals, Inc.

 

(f)  “Dividend Equivalents” means (i) with respect to the Olin Phantom Units
held in a SCEOP Account of a SCEOP Participant, the dollar amount of regular or
special dividends actually paid in cash from time to time on the actual number
of shares of Olin Common Stock reflected in such Olin Phantom Units; and (ii)
with respect to the Arch Phantom Units held in a SCEOP Account of an Olin
Participant, the dollar amount of regular or special dividends actually paid in
cash from time to time on the actual number of shares of Arch Common Stock
reflected in such Arch Phantom Units.

 

(g)  “Excess Company Matching Contribution” means, with respect to a SCEOP
Participant for a Plan Year, an amount derived by multiplying (i) the percentage
used in calculating the Company Matching Contribution (currently, 100% of the
first $25 per month, and 50% of the Participant’s Contribution in excess of $25
per month) under the CEOP, as such percentage changes from time to time, by (ii)
the annual SCEOP Participant Contribution for that Participant; provided that,
if the Participant’s CEOP Percentage exceeds six percent (6%), the SCEOP
Participant Contribution will be calculated using six percent (6%) for the CEOP
Percentage when calculating the Excess Company Matching Contribution.
Notwithstanding the foregoing, in the event that a Participant is eligible for
both a Company Matching Contribution and an Excess Company Contribution in a
given month, only the first $25 contributed in total to both plans will be
matched at the rate of 100%.

 

(h)  “Excess Performance Contribution” means, with respect to a SCEOP
Participant for a Plan Year, the amount derived by multiplying (i) the
percentage used in calculating the Performance Matching Contribution under the
formula contained in the CEOP that is applicable to a SCEOP Participant for that
year, if any, by (ii) the SCEOP Participant Contribution of that Participant for
such year; provided that, if such Participant’s CEOP Percentage exceeds six
percent (6%), the SCEOP Participant Contribution will be calculated using six
percent (6%) for the CEOP Percentage when calculating the Excess Performance
Contribution.

 

(i)  “Interest Bearing Fund” means a phantom fund that pays interest at a rate,
determined quarterly as of the end of the quarter for the following quarter,
equal to (i) the Company’s before-tax cost of borrowing as determined from time
to time by the Chief Financial Officer, Controller or Treasurer (or in the event
there is no such borrowing, the Federal Reserve A1/P1 Composite rate for 90-day
commercial paper plus 10 basis points as determined by such officer) or (ii)
such other rate as the Board or Compensation Committee of the Board, or any
delegate thereof, may select prospectively from time to time.

 

2



--------------------------------------------------------------------------------

(j)  “Maximum Eligible Compensation” means the annual maximum amount of
Compensation under Section 401(a)(17) of the Code from which a Participant is
permitted to make Contributions to the CEOP, as such maximum amount is adjusted
from time to time under the Code.

 

(k)  “Olin Phantom Units” means phantom shares of the CEOP’s Olin Common Stock
Fund credited under the SCEOP.

 

(l)  “Plan Year” means a twelve-month period ending on December 31.

 

(m)  “Primex Phantom Units” means phantom units of the CEOP’s Primex Stock Fund
credited under the SCEOP, such units deemed to consist of both Primex Stock and
cash.

 

(n)  “SCEOP Participant” or “Olin Participant” means an Olin employee whose
contributions to the CEOP are limited as a result of the imposition of the
limitations set forth in Section 401(a)(17) of the Code and who has filed an
election to participate in the SCEOP with the Plan Administrator.

 

(o)  “SCEOP Account” for a SCEOP Participant means the Account established under
the SCEOP for such Participant holding Arch Phantom Units, Olin Phantom Units,
phantom investments in the Interest Bearing Fund, and/or any other phantom
securities or units created herein.

 

(p)  “SCEOP Participant Contribution” with respect to a SCEOP Participant shall
mean the annual amount by which the SCEOP Participant has elected to reduce his
Compensation under this Plan, such amount being equal to the CEOP Percentage
multiplied by the difference between (i) such Participant’s Compensation and
(ii) his Maximum Eligible Compensation.

 

 

ARTICLE II

ELIGIBILITY AND PARTICIPATION

 

2.1  Any employee of the Company who:

 

(a)  is a management employee;

 

(b)  is a “highly compensated employee” within the meaning of Code Section
414(q);

 

(c)  is participating in the CEOP; and

 

(d)  whose Compensation or rate of pay is in excess of the limitation contained
in Section 401(a)(17) of the Code shall be eligible to participate in this Plan
(an “Eligible Employee”).

 

3



--------------------------------------------------------------------------------

2.2  Each Eligible Employee wishing to participate in this Plan must execute and
file a salary reduction agreement in a form acceptable to the Plan
Administrator. Initially, such agreement to reduce Compensation shall be filed
within thirty (30) days following such individual becoming an Eligible Employee.
An Eligible Employee not filing such an agreement within the thirty (30) day
period referred to in the preceding sentence must thereafter file such agreement
to reduce Compensation by December 1 of the calendar year prior to the beginning
of the Plan Year for which it will be effective and prior to the calendar year
in which such Compensation would otherwise be earned. Once filed, agreements to
reduce Compensation shall remain in effect for subsequent Plan Years unless
revoked by the Participant in writing in a form acceptable to the Plan
Administrator.

 

2.3  Any election to reduce salary shall be irrevocable for the Plan Year to
which it relates, provided, however, that during a Plan Year, a Participant may
elect to cease all salary reductions for the remainder of the Plan Year, in
which case, no subsequent election shall be effective until the beginning of the
next Plan Year.

 

2.4  No salary reduction election shall be given effect under this Plan until
the Participant has made contributions to the CEOP (i) based on the maximum
amount of eligible compensation permitted by the CEOP and by applicable law for
the Plan Year to which such salary reduction election relates or (ii) equal to
the maximum pretax contributions permitted under Section 401(k) of the Code,
whichever is the first threshold to be met.

 

 

ARTICLE III

CONTRIBUTIONS AND ACCOUNTS

 

3.1  Each SCEOP Participant who so elects for a Plan Year shall defer SCEOP
Participant Contributions on a pre-tax basis. For each SCEOP Participant, a
SCEOP Account will be established. The Account will contain sub-accounts for
each type of contribution credited to the SCEOP Account and for each type of
Phantom Unit credited to his Account. For each Plan Year during which a person
is a SCEOP Participant and making deferrals, the Company (or other Participating
Employer) will credit to the SCEOP Account of each SCEOP Participant Olin
Phantom Units and/or phantom investments in the Interest Bearing Fund, in
accordance with the Participant’s investment allocation, equal in value to the
sum of (1) the SCEOP Participant’s Contribution, plus (2) the Excess Company
Matching Contribution, plus (3) the Excess Performance Contribution, if any.
Such crediting shall occur periodically in accordance with the timing of
contributions to the CEOP, in the case of the SCEOP Participant Contributions
and Excess Company Matching Contributions, and as soon as administratively
feasible following the making of a Performance Matching Contribution under the
CEOP, in the case of an Excess Performance Contribution.

 

Participants’ SCEOP Account Balances may be transferred daily without limit to
the Interest Bearing Fund and/or the Olin Common Stock Fund.

 

Matching contributions by the Company, if any, shall be invested according to
the Participant’s investment allocation that is in effect for the SCEOP
Participant Contributions.

 

4



--------------------------------------------------------------------------------

3.2  Effective December 31, 1996, Olin spun off Primex Technologies, Inc.
(“Primex”). As a result of the spin-off of Primex, Participants’ SCEOP Account
Balances deemed invested in Olin Phantom Units were credited with a dividend
deemed invested in Primex Phantom Units. Primex was acquired by General Dynamics
Corporation effective January 25, 2001. As a result of this acquisition, the
value of Participants’ SCEOP Account Balances deemed invested in Primex Phantom
Units were deemed liquidated at the per share purchase price and the proceeds
were deemed reinvested in Olin Phantom Units.

 

3.3  A Participant’s SCEOP Account will also be credited with Dividend
Equivalents from time to time, when such dividends are paid (i) on the actual
number of shares of Olin Common Stock reflected in the Olin Phantom Units held
in such Account, and (ii) on the actual number of shares of Arch Common Stock
reflected in the Arch Phantom Units held in such Account. Such Dividend
Equivalents will be reinvested according to the Participant’s investment
allocation that is then in effect for the SCEOP Participant Contributions.

 

3.4  For purposes of calculating the number of Olin Phantom Units to be credited
to an Olin Participant’s SCEOP Account as a result of crediting Dividend
Equivalents or contributions, the SCEOP shall use the Current Market Value for
valuing units in the Olin Common Stock Fund as defined under the CEOP. Phantom
Units will be credited in fractional amounts up to three decimal places. For
purposes of valuing Arch Phantom Units under this Plan, the SCEOP shall use the
Current Market Value for valuing shares in Arch Common Stock Fund as defined in
the CEOP.

 

3.5  SCEOP Participants may either retain their Arch Phantom Units or may have
their entire Arch Phantom Unit Account Balance(s) deemed transferred at the then
Current Market Value and reinvested in Olin Phantom Units at the then Current
Market Value, the Interest Bearing Fund, or any combination thereof (in whole
dollar amounts). Once Arch Phantom Units are deemed transferred and reinvested,
a Participant may not re-direct investment back into Arch Phantom Units. No new
investment, whether in the form of Company or Participant contributions or
Dividend Equivalents, shall be permitted in Arch Phantom Units.

 

3.6  A Participant shall at all times be fully vested in his SCEOP Participant
Contribution Account Balance, and shall vest in his Excess Company Matching and
Excess Performance Contribution Account Balances in accordance with the vesting
schedule contained in the CEOP. Each Participant shall be deemed vested in his
SCEOP Account Balance to the same extent that he is actually vested in his CEOP
Account Balance. A Participant shall be fully vested in his SCEOP Account
Balance upon his death, upon his termination of service from the Company and all
affiliates after reaching a retirement date under the CEOP, or upon his
termination of service due to his Permanent Disability as defined in the CEOP.

 

3.7  In the event that the Compensation Committee of the Board (“the Committee”)
determines that any dividend or other distribution, recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of Arch Common Stock, Olin Common
Stock, or any other securities of Arch or Olin, issuance of warrants or other
rights to purchase Arch Common Stock, Olin Common Stock, or other securities of
these companies, or other similar corporate transaction or event occurs that
affects

 

5



--------------------------------------------------------------------------------

Arch or Olin Common Stock such that the Committee determines an adjustment in
Phantom Units under the Plan is appropriate in order to prevent dilution or
enlargement of the benefits intended to be made available under this Plan, then
the Committee shall, in such manner as it deems equitable, adjust Participants’
SCEOP Accounts. In the case of a spin-off, split-up, issuance of an
extraordinary stock dividend, or similar transaction, such adjustment, in the
Committee’s discretion, may result in creation of phantom shares in a separate
phantom stock fund and reinvestment of such phantom shares in Olin Phantom Units
or such other reinvestment as otherwise determined by the Committee. In the case
of a merger for cash with respect to Arch Common Stock, the cash received as a
result of such merger shall be deemed reinvested according to the Participant’s
investment allocation that is then in effect for the SCEOP Participant
Contributions. Notwithstanding the foregoing, a Participant to whom Dividend
Equivalents have been allocated shall not be entitled to receive a non-cash
special or extraordinary dividend or distribution unless the Committee expressly
authorizes such receipt.

 

3.8  Transfers between Arch and Olin.  It is contemplated that Plan Participants
may transfer their employment after the Distribution Date and on or before
February 8, 2000, from Arch to Olin and vice versa and commence, or resume,
participation in the SCEOP of the new employer.

 

(a)  Transfer to Arch From Olin.  In the event that a Plan Participant transfers
employment to Arch after the Distribution Date and on or prior to February 8,
2000, benefit accrual under this Plan shall cease and Olin shall remain liable
for payment of any benefits accrued under this Plan to the date of transfer. No
reserves shall be transferred with respect to such Participant. No separation
from service shall be deemed to occur under this Plan permitting a distribution
under this Plan and benefits hereunder shall not commence until the Participant
has terminated his employment with Arch (or any successor thereto) and has
otherwise qualified for benefits hereunder. Olin shall continue to recognize a
Participant’s service with Arch and its affiliates subsequent to his transfer to
Arch solely for purposes of determining the Participant’s vesting under this
Plan.

 

(b)  Transfer from Arch to Olin.  In the event that an Arch employee transfers
employment to Olin from Arch after the Distribution Date and on or prior to
February 8, 2000, benefit accrual under the Arch SCEOP shall cease and Arch
shall remain liable for payment of any benefits accrued under that Plan to the
employee’s date of transfer to Olin. No reserves shall be transferred from Arch
or the Arch SCEOP with respect to such Arch employee. Any benefits accrued under
the Arch SCEOP shall not commence until the former Arch employee terminates
service with Olin and its affiliates and has otherwise qualified for benefits
under the Arch SCEOP. Following such transfer, Arch shall continue to credit
such employee’s service with Olin and its affiliates subsequent to his transfer
to Olin solely for purposes of determining his vesting under the Arch SCEOP.
References to the Arch SCEOP are descriptive only, and neither Olin nor this
Plan guaranties any payments under the Arch SCEOP.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS

 

4.1  No amounts credited to a Participant’s SCEOP Account under this Plan may be
withdrawn or distributed prior to the Participant’s termination of employment
with the Company and all affiliates thereof, including, but not limited to any
other corporation in the same controlled group with Olin (within the meaning of
Section 414(b), (c) and (m) of the Code). Amounts credited to a Participant’s
Account under this Plan may not be loaned to such Participant. A Participant’s
SCEOP Account will be distributed in the form elected under Section 4.2 upon the
earliest to occur of the Participant’s death, termination of service due to
Permanent Disability, retirement or termination of active service from the
Company and all affiliates. In the event that an Olin Employee is employed by
Arch on or prior to February 8, 2000, and participates in the Arch SCEOP, no
separation from service shall be deemed to occur permitting a distribution of
benefits from this Plan until such Participant has terminated his employment
with Arch (or any successor thereto). Notwithstanding anything to the contrary
in this Section 4.1 or Section 4.2, if a Participant transfers employment from
Arch (or any successor thereto) or Primex (or its successor, General Dynamics
Corporation) back to the Company, such Participant will not be eligible for
distribution until such Participant has terminated his employment with the
Company and its affiliates.

 

4.2  Each Participant whose employment transferred from the Company to Primex,
in connection with the spin-off of Primex, shall be fully vested in his SCEOP
Account Balance. Such Balance shall continue to be credited with Dividend
Equivalents until it is distributed; however, no such Balance may be distributed
until such Participant terminates active service with Primex or, after January
25, 2001, General Dynamics Corporation and its subsidiaries.

 

4.3  Upon becoming a SCEOP Participant, such SCEOP Participant shall elect to
receive the value of his SCEOP Account Balance either (i) in a lump sum, or (ii)
in annual installments for a period not to exceed fifteen (15) years, commencing
on the earliest to occur of the Participant’s death, retirement, termination of
service due to Permanent Disability or termination of active employment from
Olin and its affiliated companies. A SCEOP Participant may change such election
upon written notice to the Plan Administrator, provided no such change shall be
given effect if the SCEOP Participant becomes eligible for a distribution from
this Plan within twelve (12) months of such change.

 

4.4  Installment payments shall commence to be paid as soon as administratively
feasible and generally effective as of the first day of the month following a
Participant’s termination of active service. The Company may delay the payment
of any benefit owed hereunder in order to complete the orderly processing of
such benefit.

 

4.5  Distributions to a SCEOP Participant of his SCEOP Account Balance shall be
made only in the form of cash. Except as provided in Section 7.3, upon
distribution, the value of Olin Phantom Units shall be equal to the average of
the daily closing prices of the Olin common stock on the New York Stock Exchange
for the month preceding the distribution. Except as provided in Section 7.3,
upon distribution, the value of Arch Phantom Units shall be equal to the

 

7



--------------------------------------------------------------------------------

average of the daily closing prices of the Arch common stock on the New York
Stock Exchange for the month preceding the distribution.

 

4.6  Any benefit payable under this Plan on account of the death of a
Participant shall be paid to the Participant’s beneficiary as designated or
determined under the terms of the CEOP; however, a Participant may, by filing
with the Plan Administrator prior to death on a form supplied by the Plan
Administrator, designate a different individual or entity to be the designated
Beneficiary of such Participant for purposes of this Plan, in which case the
subsequent designation will supersede any designation of a beneficiary under the
CEOP.

 

 

ARTICLE V

LIABILITY FOR PAYMENT

 

5.1  The Company (and each other Participating Employer) shall pay the benefits
provided hereunder with respect to SCEOP Participants who are employed or were
formerly employed by it during their participation in the Plan. In the case of a
SCEOP Participant who was employed by more than one Participating Employer, the
Benefit Plan Review Committee shall allocate the cost of such benefits among
such Participating Employers in such manner as it deems equitable. The
obligations of the Participating Employer hereunder shall not be funded in any
manner. The rights of any person to receive benefits under this Plan are limited
to those of a general creditor of the Participating Employer liable for such
benefits hereunder.

 

 

ARTICLE VI

ADMINISTRATION OF THE PLAN

 

6.1  The Benefit Plan Review Committee shall be the named Plan Administrator of
this Plan. The Plan Administrator shall administer the Plan for the exclusive
benefit of the Participants (and their Beneficiaries), in accordance with the
terms of the Plan. The Plan Administrator shall have the absolute discretion and
power to determine all questions arising in connection with the administration,
interpretation and application of the Plan. Any such determination by the Plan
Administrator shall be conclusive and binding upon all persons. The Plan
Administrator may correct any defect or reconcile any inconsistency in such
manner and to such extent as shall be deemed necessary or advisable to carry out
the purposes of the Plan; provided, however, that such interpretation or
construction shall be done in a non-discriminatory manner and shall be
consistent with the intent of the Plan, the Code and ERISA. Benefits will be
paid only if the Plan Administrator, in its sole discretion, determines that the
Participants or Beneficiaries are entitled to them.

 

The Plan Administrator shall:

 

(a)  determine all questions relating to eligibility of Employees to participate
or continue participation in the Plan;

 

(b)  maintain all necessary records for the administration of the Plan;

 

8



--------------------------------------------------------------------------------

(c)  interpret the provisions of the Plan and make and publish such rules for
regulation of the Plan as are consistent with the terms hereof;

 

(d)  assist any Participant regarding his rights, benefits or elections
available under the Plan;

 

(e)  communicate to Employees, Participants and their Beneficiaries concerning
the provisions of the Plan; and

 

(f)  prescribe such rules and forms as it shall deem necessary or proper for the
administration of the Plan.

 

The Plan Administrator shall keep a record of all actions taken and shall keep
such other books of account, records and other information that may be necessary
for proper administration of the Plan. The Plan Administrator shall file and
distribute all reports that may be required by the Internal Revenue Service,
Department of Labor or others, as required by law. The Plan Administrator may
appoint accountants, actuaries, counsel, advisors and other persons that it
deems necessary or desirable in connection with the administration of the Plan.

 

The Plan Administrator has the authority to delegate any of its powers under
this Plan to any other person, persons, or committee in the administration of
this Plan. This person, persons, or committee may further delegate its reserved
powers to another person, persons, or committee as they see fit. Any delegation
or subsequent delegation shall include the same sole, discretionary, and final
authority that the Plan Administrator has listed herein, and any decisions,
actions, or interpretations made by any delegate shall have the same ultimate
binding effect as if made by the Plan Administrator.

 

6.2  Except as otherwise provided herein, all provisions set forth in the CEOP
with respect to the administration of that plan shall also be applicable with
respect to this Plan. For purposes of this Plan, the Company shall be entitled
to rely conclusively upon all tables, valuations, certificates, opinions and
reports furnished by any actuary, accountant, controller, counsel or other
person employed or engaged by the Company or by Olin Corporation with respect to
the CEOP.

 

 

ARTICLE VII

AMENDMENT, TERMINATION AND CHANGE OF CONTROL

 

7.1  The Company reserves the right to amend or terminate this Plan at any time,
by action of the Company’s Board of Directors, the Compensation Committee of the
Board, or such other committee from time to time designated by the Board, and
without the consent of any employee or other person.

 

7.2  Notwithstanding Section 7.1 above, no amendment or termination of the Plan
shall directly or indirectly reduce the balance to the credit of any Participant
hereunder as of the effective date of such amendment or termination. Upon
termination of the Plan, no additional amounts shall be credited under the terms
of the Plan. Notwithstanding the termination of this Plan, amounts credited
hereunder shall not be distributed to Participants except as provided in Article
IV, above.

 

9



--------------------------------------------------------------------------------

7.3  Upon a Change of Control (as defined below), the Plan shall terminate and
the Account Balance of a SCEOP Participant shall be paid in cash to such
Participant as promptly as practicable, but in no event later than 30 days
following the Change in Control. The spin-off of Arch from Olin Corporation
shall not be deemed to be a change of control entitling any Participant herein
to benefits under this Plan. For purposes of the Plan, a “Change in Control” of
the Company shall have occurred in the event that:

 

(i)  the Company ceases to be, directly or indirectly, owned of record by at
least 1,000 stockholders;

 

(ii)  a person, partnership, joint venture, corporation or other entity, or two
or more of any of the foregoing acting as “person” within the meaning of Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Act”), other
than the Company, a majority-owned subsidiary of the Company or an employee
benefit plan of the Company or such subsidiary (or such plan’s related trust),
become(s) the “beneficial owner” (as defined in Rule 13d-3 of the Act) of 20% or
more of the then outstanding voting stock of the Company; or

 

(iii)  during any period of two consecutive years, individuals who at the
beginning of such period constitute the Company’s Board of Directors (together
with any new Director whose election by the Company’s Board or whose nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the Directors of the Company then still in office, who either were
Directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Directors then in office; or

 

(iv)  all or substantially all of the business of the Company is disposed of
pursuant to a merger, consolidation or other transaction in which the Company is
not the surviving corporation or the Company combines with another company and
is the surviving corporation (unless the shareholders of the Company immediately
following such merger, consolidation, combination, or other transaction
beneficially own, directly or indirectly, more than 50% of the aggregate voting
stock or other ownership interests of (x) the entities, if any, that succeed to
the business of the Company or (y) the combined company); or

 

(v)  the shareholders of the Company approve a sale of all or substantially all
of the assets of the Company or a liquidation or dissolution of the Company.

 

10



--------------------------------------------------------------------------------

For purposes of computing the payout under this Section 7.3, the cash value of
the SCEOP Account of a Participant shall be determined by:

 

(i)  multiplying the actual number of shares of Olin Common Stock reflected in a
Participant’s Olin Phantom Units by the greater of (a) the highest Current
Market Value of the Common Stock (as defined in the CEOP Plan) on any date
within the period commencing thirty (30) days prior to such Change in Control
and ending on the date of the Change in Control, or (b) if the Change in Control
occurs as a result of a tender or exchange offer or consummation of a corporate
transaction, then the highest price paid per share of Common Stock pursuant
thereto;

 

(ii)  adding any cash portion attributable to a Participant’s Olin Phantom Units
held in his SCEOP Account; then

 

(iii)  adding the then Current Market Value of that portion of a Participant’s
SCEOP Account which is deemed invested in Arch Phantom Units (and any other
phantom units or stock fund established in the SCEOP); then

 

(iv)  adding the then current value of that portion of a Participant’s SCEOP
Account which is deemed invested in the Interest Bearing Fund, with interest
added through the day prior to payment.

 

 

ARTICLE VIII

GENERAL PROVISIONS

 

8.1  The Plan at all times shall be entirely unfunded and no provision shall at
any time be made with respect to segregating any assets of the Company for
payment of any distribution hereunder. The right of a Participant or his
designated Beneficiary to receive a distribution hereunder shall be an unsecured
claim against the general assets of the Company, and neither the Participant nor
a designated Beneficiary shall have any rights in or against any specific assets
of the Company. All amounts credited to the SCEOP Accounts of Participants shall
constitute general assets of the Company and may be disposed of by the Company
at such time and for such purposes as it may deem appropriate.

 

8.2  Nothing contained in the Plan shall constitute a guaranty by the Company or
any other person or entity that the assets of the Company will be sufficient to
pay any benefit hereunder.

 

8.3  No Participant shall have any right to receive a distribution of
contributions made under the Plan except in accordance with the terms of the
Plan. Establishment of the Plan shall not be construed to give any Participant
the right to be retained in the service of the Company.

 

8.4  No interest of any person or entity in, or right to receive a distribution
under, the Plan shall be subject in any manner to sale, transfer, assignment,
pledge, attachment, garnishment or other alienation or encumbrance of any kind;
nor may such interest or right to receive a distribution be taken, either
voluntarily or involuntarily for the satisfaction of the debts of, or other
obligations or claims against, such person or entity, including claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.

 

11



--------------------------------------------------------------------------------

8.5  The Plan shall be construed and administered under the laws of the
Commonwealth of Virginia, to the extent not preempted by federal law.

 

8.6  If any person entitled to a distribution under the Plan is deemed by the
Company to be incapable of personally receiving and giving a valid receipt for
such payment, then, unless and until claim therefor shall have been made by a
duly appointed guardian or other legal representative of such person, the
Company may provide for such payment or any part thereof to be made to any other
person or institution then contributing toward or providing for the care and
maintenance of such person. Any such payment shall be a payment for the account
of such person and a complete discharge of any liability of the Company and the
Plan therefor.

 

8.7  The Plan shall not be automatically terminated by a transfer or sale of all
or substantially all of the assets of the Company or by the merger or
consolidation of the Company into or with any other corporation or other entity,
but the Plan shall be continued after such sale, merger or consolidation only if
and to the extent that the transferee, purchaser or successor entity agrees to
continue the Plan. In the event that the Plan is not continued by the
transferee, purchaser or successor entity, then the Plan shall terminate,
subject to the provisions of Section 7.2.

 

8.8  Each Participant shall keep the Company informed of his current address and
the current address of his designated Beneficiary. The Company shall not be
obligated to search for the whereabouts of any person. If the location of a
Participant is not made known to the Company within three (3) years after the
date on which payment of any or all of the Participant’s Accounts may first be
made, payment may be made as though the Participant had died at the end of the
three-year period. If, within one additional year after such three-year period
has elapsed, or, within three years after the actual death of a Participant, the
Company is unable to locate any designated Beneficiary of the Participant, then
the Company shall have no further obligation to pay any benefit hereunder to
such Participant or designated Beneficiary and such benefit shall be irrevocably
forfeited.

 

8.9  This Plan shall constitute the entire agreement between the Company and its
executives concerning the provision of supplemental CEOP benefits.

 

8.10  Notwithstanding any of the preceding provisions of the Plan, neither the
Company nor any individual acting as employee or agent of the Company shall be
liable to any Participant, former Participant or other person for any claim,
loss, liability or expense incurred in connection with the Plan.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Olin Corporation has caused this restated Plan to be
executed by its duly authorized officer as of March 1, 2004.

 

 

OLIN CORPORATION

By:

  /s/ Peter C. Kosche    

--------------------------------------------------------------------------------

   

Peter C. Kosche

Its Sr. Vice President, Corporate Affairs

 

 

 

 

13